                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                      WESTERN DIVISION AT DAYTON

KIEL T. GREENLEE,

                               Plaintiff,                 :   Case No. 3:20-cv-023


                                                              District Judge Walter H. Rice
       -   vs   -                                             Magistrate Judge Michael R. Merz

JUDGE ROBERT W. RETTICH, III, et al,

                               Defendants.                :



 REPORT AND RECOMMENDATIONS ON PLAINTIFF’S SECOND
MOTION FOR TEMPORARY EMERGENCY INJUNCTION; ORDER
       FOR PROPER SERVICE OF FUTURE FILINGS


       This case is before the Court on Plaintiff’s second Motion for a Temporary Emergency

Injunction (ECF No. 21). This Motion parallels in detail Plaintiff’s first Motion for a Temporary

Emergency Injunction (ECF No. 2). On March 23, 2020, the Magistrate Judge filed a Report and

Recommendations recommending that the first Motion be denied (ECF No. 18). For the reasons

set forth in that Report, it is also respectfully recommended that Plaintiff’s second Motion for a

Temporary Emergency Injunction be DENIED.

       The Magistrate Judge notes that the second Motion for a Temporary Emergency Injunction

contains Plaintiff’s Certificate of Service as follows:


                I hereby certify that a true and accurate copy of the foregoing was
                delivered to Defendants Robert Rettich III and Chantelle Jennings

                                                  1
               by personal service to the clerk of court for the Miamisburg
               Municipal Court, Miamisburg Municipal Court, l0 North First
               Street, Miamisburg, Ohio 45342, on this 23rd day of March, 2020.

Under Fed.R.Civ.P. 5(b)(1), service of motions and other filed papers must be on the attorney for

anyone represented by counsel in the case. Defendant Rettich is represented in this case by

Attorney Nicholas Subashi and Chantelle Jennings is represented by Attorney Lisa Zaring. The

Court considers the Motion properly served because both attorneys are electronic filers and will

have received service through the Court’s electronic filing system. See Fed.R.Civ.P. 5(b)(2)(e).

In consideration of the current health emergency occasioned by the COVID-19 pandemic, Plaintiff

is ordered to make service of future filings by mailing or electronically and not to make or attempt

to make personal or office service of papers until the Governor has announced an end to the stay-

at-home directions presently in force.



March 24, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge




                            NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 2
